TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00569-CV



                                  Mark Louis Nelson, Appellant

                                                v.

                            Crystal Dawn Stark-Nelson, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 13-15910, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Mark Louis Nelson has filed a motion to dismiss this appeal. His

attorney has certified that the motion is not opposed. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: November 26, 2014